
Exhibit 10.28
 
 
AMENDED
THE McCLATCHY COMPANY
EMPLOYEE STOCK PURCHASE PLAN
 
(Amended and Restated as of January 29, 2008)
 
SECTION 1.  PURPOSE OF THE PLAN
 
The Plan was established effective as of July 1, 1988, and was amended as of
June 1, 1996 and July 1, 1998, each time subject to the approval of the
Company’s stockholders--which approval was obtained.  The Plan is now amended
and restated as of January 29, 2008, subject to the approval of the Company’s
stockholders.  The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions.  The Plan is intended to qualify under
Section 423 of the Internal Revenue Code of 1986, as amended.
 
 
SECTION 2.  DEFINITIONS
 
(a)  
“Board of Directors” means the Board of Directors of the Company, as constituted
from time to time.

 
(b)  
“Committee” means the committee of the Board of Directors appointed to
administer the Plan, as provided in Section 3.  If no such committee has been
appointed, the full Board of Directors shall act as the Committee.

 
(c)  
“Company” means The McClatchy Company, a Delaware corporation.

 
(d)  
“Compensation” means the base compensation paid in cash to a Participant by a
Participating Company, including salaries, wages, direct sales commissions, and
lump sums in lieu of wage increase, but excluding bonuses, incentives, shift
differentials, other commissions, overtime pay or any other pay for work outside
the regular work schedule, all as determined by the Committee.

 
(e)  
“Eligible Employee” means any employee of a Participating Company:

 
(i)  
whose customary employment is for more than five months per calendar year and at
least 20 hours per week; and

 
(ii)  
who has been an employee of a Participating Company for not less than six
consecutive months.

 
Notwithstanding, the preceding, the term Eligible Employee excludes any employee
of a Participating Company who is a non-resident alien of the U.S. and without
U.S. source income.
 
(f)  
“Fair Market Value” shall mean the market price of Stock determined by the
Committee as follows:

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
     (i)
If the Stock was traded over-the-counter on the date in question but was not
classified as a national market issue, then the Fair Market Value shall be equal
to the mean between the last reported representative bid and asked prices quoted
by the NASDAQ system for such date;

 
(ii)  
If the Stock was traded over-the-counter on the date in question and was
classified as a national market issue, then the Fair Market Value shall be equal
to the closing price quoted by the NASDAQ system for such date;

 
(iii)  
If the Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date; and

 
(iv)  
If none of the foregoing provisions is applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.

 
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Western Edition of The Wall Street
Journal.  Such determination shall be conclusive and binding on all persons.
 
(g)  
“Participant” means an Eligible Employee who elects to participate in the Plan,
as provided in Section 4(b).

 
(h)  
“Participating Company” means the Company and each present or future Subsidiary,
except Subsidiaries excluded by the Committee.

 
(i)  
“Participation Period” means a period during which contributions may be made
toward the purchase of Stock under the Plan, as determined pursuant to Section
4(a).

 
(j)  
“Plan” means this The McClatchy Company Employee Stock Purchase Plan, as amended
from time to time.

 
(k)  
“Plan Account” means the account established for each Participant pursuant to
Section 8(a).

 
     (l)
“Purchase Price” means the price at which Participants may purchase Stock under
the Plan, as determined pursuant to Section 8(b).

 
(m)  
“Stock” means the Class A Common Stock of the Company.

 
(n)  
“Stock Maximum” means the maximum number of shares of Stock permitted to be
purchased by a Participant with respect to a Participation Period, which maximum
shall be 1,000 shares or such other amount as established by the Company’s Chief
Executive Officer in writing.  The limitations set forth in Section 9 and
Section 13(a) also apply to purchases made under this Plan.

 
(o)  
“Subsidiary” means a corporation, 50% or more of the total combined voting power
of all classes of stock of which is owned by the Company or by another
Subsidiary.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
SECTION 3.  ADMINISTRATION OF THE PLAN
 
(a)
The Committee.  The Plan shall be administered by the Committee.  The
interpretation and construction by the Committee of any provisions of the Plan
or of any right to purchase Stock granted under the Plan shall be conclusive and
binding on all persons.

 
(b)
Rules and Forms.  The Committee may adopt such rules and forms under the Plan as
it considers appropriate.

 
 
SECTION 4.  ENROLLMENT AND PARTICIPATION
 
(a)  
Participation Periods.  While the Plan is in effect, there shall be four
Participation Periods in each calendar year, consisting of the three-month
periods commencing on each January 1, April 1, July 1 and October 1.

 
(b)  
Enrollment.  Any individual who, on the date preceding the first day of a
Participation Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Participation Period by executing the
enrollment form prescribed for this purpose by the Committee.  The enrollment
form shall be filed with the Company not later than the 10th working day prior
to the commencement of the Participation Period.  Any enrollment forms and
elections filed under the Plan in effect prior to July 1, 1998, shall continue
to apply on and after such date, unless a new enrollment form is filed under
Section 5.

 
(c)  
Duration of Participation.  Once enrolled, a Participant shall continue to
participate in the Plan for each succeeding Participation Period until he or she
ceases to be an Eligible Employee, withdraws from the Plan or reaches the end of
the Participation Period in which he or she discontinued contributions.  A
Participant who discontinued contributions under Section 5(d) or withdrew from
the Plan under Section 6(a) may again become a Participant, if he or she then is
an Eligible Employee, by following the procedure described in Subsection (b)
above.

 
 
SECTION 5.  EMPLOYEE CONTRIBUTIONS
 
(a)  
Frequency of Payroll Deductions.  A Participant may purchase shares of Stock
under the Plan solely by means of payroll deductions.  Payroll deductions, as
designated by the Participant pursuant to Subsection (b) below, shall commence
with the first payday in the Participation Period and shall continue on each
subsequent payday during participation in the Plan.

 
(b)  
Amount of Payroll Deductions.  An Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld for the purchase of Stock.  Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 6%.

 
(c)  
Changing Withholding Rate.  If a Participant wishes to change the rate of
payroll witholding, he or she may do so by filing a new enrollment form with the
Company not later than the 10th working day prior to the commencement of the
Participation period for which such change is to be effective.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(d)  
Discontinuing Payroll Deductions.  If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by filing a new enrollment
form at any time.  Payroll withholding shall cease as soon as reasonably
practicable after such form has been received by the Company.

 
 
SECTION 6.  WITHDRAWAL FROM THE PLAN
 
(a)  
Withdrawal.  A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at any time before the last business day of a
Participation Period.  As soon as reasonably practicable thereafter, payroll
deductions shall cease and the entire amount credited to the Participant’s Plan
Account shall be refunded to him or her in cash, without interest.  No partial
withdrawals shall be permitted.

 
(b)  
Re-Enrollment After Withdrawal.  A former Participant who has withdrawn from the
Plan shall not be a Participant until he or she re-enrolls for a subsequent
Participation Period under Section 4(b).

 
 
SECTION 7.  TERMINATION OF EMPLOYMENT OR DEATH
 
(a)  
Termination of Employment.  Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a).  (A transfer from one Participating Company to
another shall not be treated as a termination of employment.)

 
(b)  
Death.  In the event of the Participant’s death, the amount credited to his or
her Plan Account shall be paid to the Participant’s estate.

 
 
SECTION 8.  PLAN ACCOUNTS AND PURCHASE OF SHARES
 
(a)  
Plan Accounts.  The Company shall maintain a Plan Account on its books in the
name of each Participant.  As of each payday in a Participation Period, the
amount deducted from the Participant’s Compensation shall be credited to the
Participant’s Plan Account.  No interest shall be credited to Plan Accounts.

 
(b)  
Purchase Price.  The Purchase Price for each share of Stock shall be the lower
of:

 
(i)  
85% of the Fair Market Value of such share on the first trading day of the
Participation Period; or

 
(ii)  
85% of the Fair Market Value of such share on the last trading day of the
Participation Period.

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  
Number of Shares Purchased.  As of the last business day of each Participation
Period, each Participant shall be deemed to have elected to purchase the number
of whole shares of Stock calculated in accordance with this Subsection (c),
unless the Participant has previously elected to withdraw from the Plan in
accordance with Section 6(a).  The amount then in the Participant’s Plan Account
shall be divided by the Purchase Price, and the number of whole shares that
results shall be purchased from the Company with the funds in the Participant’s
Plan Account.  The foregoing notwithstanding, no Participant shall purchase a
number of shares of Stock more than Stock Maximum with respect to any
Participation Period, nor shares of Stock in excess of the amounts set forth in
Sections 9 and 13(a).

 
 
(d)  
Available Shares Insufficient.  In the event that the aggregate number of shares
that all Participants elect to purchase during a Participation Period exceeds
the maximum number of shares remaining available for issuance under Section
13(a), then the number of shares to which each Participant is entitled shall be
determined by multiplying the number of shares available for issuance by a
fraction, the numerator of which is the number of shares that such Participant
has elected to purchase and the denominator of which is the number of shares
that all Participants have elected to purchase.  Thereafter, the Plan will be
suspended and no purchases shall occur until the Participation Period
immediately following an increase in the number of shares authorized for
issuance at the annual stockholder meeting.

 
(e)  
Issuance of Stock.  Certificates representing the number of shares of Stock
purchased shall be issued as soon as reasonably practicable after the close of
the Participation Period.  Shares shall be registered in the name of the
Participant.

 
(f)  
Unused Cash Balances.  Any amount remaining in the Participant’s Plan Account
that represents the Purchase Price for a fractional share shall be carried over
in the Participant’s Plan Account to the next Participation Period.  Any amount
remaining in the Participant’s Plan Account that represents the Purchase Price
for whole shares which could not be purchased by reason for Subsection (c) above
or Section 13(a) shall be either: (i) refunded to the Participant in cash,
without interest, or (ii) with the Participant’s consent, carried over in
Participant’s Plan Account to the next Participation Period.

 
 
SECTION 9.  LIMITATIONS ON STOCK OWNERSHIP
 
Any other provision of the Plan notwithstanding, no Participant shall be granted
a right to purchase Stock under the Plan if:
 
(a)  
Such Participant, immediately after his or her election to purchase such Stock,
would own stock possessing more than 5% of the total combined voting power or
value of all classes of stock of the Company or any parent or Subsidiary of the
Company; or

 
(b)  
Under the terms of the Plan, such Participant’s rights to purchase stock under
this and all other qualified employee stock purchase plans of the Company or any
parent or Subsidiary of the Company would accrue at a rate that exceeds $25,000
of fair market value of such stock (determined at the time when such right is
granted) for each calendar year for which such right or option is outstanding at
any time.

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Ownership of stock shall be determined after applying the attribution rules of
Section 424(d) of the Internal Revenue Code of 1986, as amended.  For purposes
of this Section 9, each Participant shall be considered to own any stock that he
or she has a right or option to purchase under this or any other plan, and each
Participant shall be considered to have the right to purchase 1,000 shares of
Stock under this Plan with respect to each Participation
period.  Notwithstanding anything in this Plan to the contrary, a Participant
shall not have any right to purchase Stock under the Plan for any Participation
Period during which the Plan is suspended as set forth in Section 8(d) above.
 
 
SECTION 10.  RIGHTS NOT TRANSFERABLE
 
The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by will or the laws of descent and
distribution.  If the Participant in any manner attempts to transfer, assign or
otherwise encumber his or her rights or interest under the Plan, other than by
will or the laws of descent and distribution, then such act shall be treated as
an election by the Participant to withdraw from the Plan under Section 6(a).
 
 
SECTION 11.  NO RIGHTS AS AN EMPLOYEE
 
Nothing in the Plan shall be construed to give any person the right to remain in
the employ of a Participating Company.  Each Participating Company reserves the
right to terminate the employment of any person at any time, with or without
cause.
 
 
SECTION 12.  NO RIGHTS AS A STOCKHOLDER
 
A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she has purchased, or may have a right to purchase, under
the Plan until the date of issuance of a certificate for such shares.
 
 
SECTION 13.  STOCK OFFERED UNDER THE PLAN
 
    (a)
Authorized Shares.  The aggregate number of shares of Stock available for
purchase under the Plan shall be 4,625,000, subject to adjustment pursuant to
this Section 13.

 
(b)  
Anti-Dilution Adjustments.  The aggregate number of shares of Stock offered
under the Plan, the Stock Maximum, and the price of shares that any Participant
has elected to purchase shall be adjusted proportionately by the Committee for
any increase or decrease in the number of outstanding shares of Stock resulting
from a subdivision or consolidation of shares, the payment of a stock dividend,
any other increase or decrease in such shares effected without receipt or
payment of consideration by the Company or the distribution of the shares of a
subsidiary to the Company’s stockholders.

 
(c)  
Reorganizations.  In the event of a dissolution or liquidation of the Company,
or a merger or consolidation to which the Company is a constituent corporation,
the Plan shall terminate unless the plan of merger, consolidation or
reorganization provides otherwise, and all amounts that have been withheld but
not yet applied to purchase Stock hereunder shall be refunded, without
interest.  The Plan shall in no event be construed to restrict in any way the
Company’s right to undertake a dissolution, liquidation, merger, consolidation
or other reorganization.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
SECTION 14.  AMENDMENT OR DISCONTINUANCE
 
The Board of Directors shall have the right to amend, suspend or terminate the
Plan at any time (without notice) and in such manner as the Board of Directors
may determine.  Except as provided in Section 13, any increase in the aggregate
number of shares of Stock to be issued under the Plan shall be subject to
approval by a vote of the stockholders of the Company.  In addition, any other
amendment of the Plan shall be subject to approval by a vote of the stockholders
of the Company to the extent required by an applicable law or regulation.
 
 
SECTION 15.  CHOICE OF LAW
 
The Plan and all rights thereunder shall be construed and enforced under the
laws of the State of California, without regard to the rules on the choice of
law.
 
 
SECTION 16.  EXECUTION
 
To record the amendment of the Plan by the Board of Directors, the Company has
caused its duly authorized officer to affix the corporate name and seal hereto.
 
 
THE McCLATCHY COMPANY
 
 
By: /s/ Karole Morgan-Prager
Karole Morgan-Prager
 
Title: Secretary
 
 
 
7

--------------------------------------------------------------------------------
